DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               M.G., the father,
                                 Appellant,

                                      v.

DEPARTMENT OF CHILDREN AND FAMILIES, GUARDIAN AD LITEM,
                   and J.G. and M.G.,
                       Appellees.

                               No. 4D21-3567

                               [April 26, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph A. Murphy, Judge; L.T. Case No.
502019DP000229.

   David J. Joffee of Joffee Law, P.A., Fort Lauderdale, for appellant.

  Andrew Feigenbaum, Appellate Counsel, Children’s Legal Services,
West Palm Beach, for appellee Department of Children and Families.

    Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah T.
Weitz, Senior Attorney, Statewide Guardian ad Litem Office, Tallahassee,
for appellee Guardian ad Litem.

   Lindsey E. Watkins, Attorney ad Litem, Legal Aid Society of Palm
Beach, Inc., Foster Children's Project, West Palm Beach, for appellee J.G.
and M.G.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., CONCUR.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.